Citation Nr: 1701452	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  09-37 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether reduction from a total (100 percent) evaluation for loss of use of the lower extremities to a 40 percent rating for peripheral neuropathy of each lower extremity, effective August 3, 2008, was proper.

3.  Whether discontinuance of special monthly compensation (SMC) based on loss of use of the lower extremities was proper.

4.  Whether the discontinuance of entitlement to specially adapted housing and entitlement to assistance with the purchase of an automobile and adaptive equipment was proper.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active Army service from November 1966 to August 1969.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2014, the RO denied a claim for an evaluation in excess of 20 percent for diabetes mellitus.  The electronic record does not reveal any disagreement by the Veteran with that denial.  No claim for an increased rating for diabetes is before the Board on appeal.  

In January 2016, the Veteran disagreed with denial of a waiver of debt.  Virtual VA contains a Statement of the Case.  While the matter has been certified to the Board, it has not been forwarded to the Board.  The Board notes that the determination on the request for waiver of debt could be affected by the decision herein, so deferral of the final adjudication of that claim until after the issuance of this decision is warranted.  Therefore, the record reflects that the Board should not extend its jurisdiction to the request for debt waiver at this time. 

The issues regarding reduction of a total evaluation for loss of use of the lower extremities, reduction of SMC, and severance of eligibility for specially adapted housing and entitlement to assistance with the purchase of an automobile and adaptive equipment are addressed in the Remand, below, and are REMANDED to the agency of original jurisdiction (AOJ).  


FINDING OF FACT

The probative clinical evidence and the most probative lay reports by the Veteran of his medical history establishes that chronic back pain was not reported, nor was a chronic back disability diagnosed, until more than 25 years elapsed after the Veteran's service discharge and until after the Veteran sustained a back injury at work in 1996.  


CONCLUSION OF LAW

The criteria for service connection for a chronic back disability are not met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claim who is attempting to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).  In this case, the Veteran submitted a claim for service connection for "back" disability in July 2008.  As discussed in the Board's August 2014 decision, a letter which advised the Veteran that a claim for service connection for back disability had been denied in October 1980, and which advised the Veteran of the criteria for new and material evidence to reopen the claim, as well as the criteria for service connection, and each aspect of notice required for the claim for service connection for a back disability, was issued in August 2008.  The request to reopen was granted, as discussed in the August 2014 decision, and that reopened claim is now addressed on the merits.  The Veteran has not identified any deficiency with any aspect of notice, nor does the Board find any notice deficiency.

The Veteran's service treatment records are associated with the claims file.  Lengthy Social Security Administration records, including examination reports and a transmittal letter showing the basis of the 2003 Social Security Association (SSA) disability award, were obtained and associated with the claims file.  The Veteran has been afforded VA examinations, and an updated opinion as to the appeal for service connection for a back disability was obtained in February 2015, following the Board's August 2014 Remand of the reopened claim for service connection for a back disability.  

Voluminous VA outpatient treatment records have been associated with the electronic claims file and reviewed.  The Veteran has been afforded the opportunity to identify additional records, but has not submitted or identified any additional relevant records.  The Veteran has submitted statements on his own behalf.  The Board finds that VA has satisfied the duty-to-assist provisions of law.  

No further notice or assistance to the Veteran is required to fulfill VA's duties to assist him.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Claim for service connection for back disability

Service medical records reflect that the Veteran sought evaluation of back pain in August 1967.  This injury was treated with medication and astringent lotion.  The Veteran sought evaluation of an ankle injury, an eye injury, and gastrointestinal complaints during the following six months, but did not report back pain.  In July 1968, the Veteran reported a pulled muscle in the right low back.  The Veteran was evaluated for other complaints later that same month, and was evaluated for jaw and wrist injuries in August 1968 and October 1968.  No additional complaint of back pain was noted.  The August 1969 separation examination discloses no finding of back abnormality on medical examination, and the Veteran did not report back pain in the history he completed.

Historically, the Veteran sought service connection for a "back condition" in 1980.  That claim was denied, on the basis that post-service treatment records, including VA hospitalization and Agent Orange examination disclosed no back disability.  The Board reopened the claim, and Remanded the reopened claim for further development.  That development has been conducted.  

A Veteran is entitled to compensation from VA for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Facts and analysis

Lengthy VA outpatient records dated in 1998 and 1999 establish that the Veteran reported back pain beginning following a 1996 fall at work.  He injured his back when he fell at a construction site, from a height, onto a concrete floor.  The Veteran stated that he had reported the fall to a "Workmen's Comp physician" he had been seeing.  The Veteran reported a prior history of neck pain and cervical fusion.  Objective examinations disclosed a post-operative scar on the Veteran's neck assumed to be due to a cervical fusion.

Records provided to VA by the Social Security Administration (SSA) include an August 2001 outpatient physiatrist consultation for evaluation of back pain.  At that time, the Veteran related that his chronic back pain began in 1996 following a fall at work.  Additional VA treatment records in 2001 and 2002 reflect that the Veteran received Worker's Compensation benefits following an on-the-job back injury a few years earlier.  In October 2003, SSA granted disability benefits, noting that the combination of back and mental health disabilities made it infeasible for the Veteran to return to past employment as an iron worker or self-employment as a carpenter.

VA examination of the Veteran's spine was conducted in June 2009.  The veteran reported chronic low back pain after a January 1968 back injury during the Tet Offensive, when he was blown out of his bunker.  Prolonged sitting, described by the Veteran as 20 minutes or more or prolonged standing of 10 minutes or more would increase his back pain.  Walking more than one block caused increased back pain.  The Veteran reported that he avoided going up stairs, and he avoided walking on uneven ground, because this would throw his low back out.  The Veteran reported that his primary employment since leaving the military was doing carpentry.

The examiner concluded that the Veteran had multilevel lumbar degenerative disc disease that was less than likely caused by his service.  The examiner explained that a back injury treated in service affected the right lower back, but the Veteran's current complaints were primarily on the left low back.  The examiner noted that the complaints of pain treated during military service were noted as resolving, and further noted that the Veteran was not treated for back pain within the first five years following his separation from military service.

The examiner provided an updated opinion in February 2015.  The examiner explained that he assumed that the Veteran's report that he was blown out of a bunker by enemy fire in Vietnam in 1968 was accurate, but, that since the Veteran did not seek treatment for back pain chronically after service following that incident, and since there was no notation of a back disability or back pain complaints at the time of the Veteran's separation examination, it was not likely that a back injury in service was of such severity as to result in degenerative disc disease.  

The examiner further noted that, since no back pain was reported, noted, or diagnosed during VA examination, treatment and private and VA hospitalizations in 1980, it was less than likely that back disability had been chronic since the Veteran's service.  The examiner noted that the type of back disability the Veteran had, multilevel degenerative disc disease, was known to be related to use over time, and the Veteran's disability was consistent with his age and his many years of work in industrial and construction jobs.  Finally, the examiner opined, the clinical evidence showed that the Veteran first sought evaluation of back pain following an injury sustained in a fall at work in 1996.  

The Veteran contends that he has a current back disability, and the record so establishes.  There is no allegation that the disability was present prior to service and was aggravated during service.  The Veteran alleges that an injury during service caused chronic back pain, but the post-service evidence prior to 1996 establishes that the Veteran did not complain of back pain which he related to a current disability until 1996.  The Board notes that the Veteran has a scar on his neck, and has reported that he underwent a neck surgery in 1972, but has not linked that surgery to a current back disability.  

VA records from 1998 through 2002 reflect that the Veteran first sought VA treatment of back pain related to a current disability in 1998.  The Veteran's initial reports about his back pain were that he had been receiving treatment for back pain for about two years through his employer, following an on-the-job accident in 1996.  The Board finds the VA clinical records and the Veteran's lay statements from 1998 to 2002 are persuasive and significant evidence that the Veteran did not manifest chronic back pain prior to the employment injury sustained some 25 years after the Veteran's service discharge.  

In contrast to his initial statement, later VA outpatient clinical records reflect that the Veteran has reported on several occasions that he had chronic back pain sporadically or intermittently but chronically after service discharge in 1969.  The Veteran's reports in 2006 and thereafter, linking his onset of current back disability to an injury in service, are of less probative value than the statements made by the Veteran during initial VA treatment.  The Board finds it highly persuasive that the Veteran initially received non-VA care following the injury at work, and reported receiving Workers Compensation disability benefits.  

Finally, the Veteran's lay contention that a current chronic back disability began in service are of little favorable weight or persuasive value in comparison to the medical opinions rendered by the VA examiner in 2009 and 2015.  The examiner discussed the Veteran's service treatment records, post-service clinical records prior to 1996, and records from 1996 through the dates of the examinations.  Moreover, the examiner provided discussion of several items of evidence and factors from medical knowledge considered in making the determination.  The Veteran's lay belief as to the etiology of current complaints of pain is far less persuasive.  

A claimant may establish a link between service and a particular chronic disorder listed in 38 C.F.R. § 3.309(b) through lay evidence of continuity of symptoms.  The Board finds it significant that records from documented clinical treatment in 1980, more than 10 years following the Veteran's service separation, are devoid of any notation of subjective complaints or objective findings associated with a back dislodger diagnosed after 1996.  The 1980 treatment records associated with the claims file are not consistent with the Veteran's current reports that he had chronic back pain continuously following his 1969 service discharge.  

The preponderance of the evidence is against the claim.  The appeal for service connection for a current back disability must be denied.


ORDER

The appeal for service connection for a back disability is denied.


REMAND

In its August 2014 Remand of the rating reduction and severance issues on appeal, the Board noted that the RO's determination that the Veteran had engaged in fraud rested in significant part on a January 2013 VA Inspector General (IG) report.  The Board noted that only a partial copy of that report was available.  The Board directed that a complete copy of that report, and any information relating to whether the file had been referred to the U.S. Attorney's Office be obtained.  

Unfortunately, the only information in the record before the Board is a February 2015 letter from the U.S. Department of Justice confirming that the matter was referred to the U.S. Attorney.  However, the Department of Justice indicated that no information or documents could be provided to VA because the Federal Rules of Criminal Procedure prohibited disclosure of any matter before a grand jury.  The letter indicated that the Department of Justice intended to take action within the next six month.  No further information is available.

The Supplemental Statement of the Case (SSOC) issued subsequent to the Remand, includes reference to a DVD, numerous lay statements, and pictures that are not in the record before the Board.  Similarly the full formal findings of the VA IG are not on file.  There is some suggesting in the record that there is an additional file that could not be uploaded into VBMS.  If those documents are in that folder, it should be obtained and associated with the record before the Board.

Until additional information about the outcome of the investigation is obtained, the Board is unable to conclude appellate review.  The propriety of the rating reduction and SMC reduction and the discontinuances of eligibility for specially adapted housing and automobile and adaptive equipment depend on the accuracy of the facts underlying the fraud investigation.  The Board cannot assess whether the facts arise to the level of benefits fraud without additional information.  

Given the date of the letter from the U.S. Attorney, further development should be undertaken to ascertain whether the Grand Jury proceedings are completed, and if so, what the result was in this case.

It is noted that part of the previous remand was to offer the Veteran an opportunity for another RO hearing or a decision by a different reviewer pursuant to regulation.  The SSOC has been entered by a different reviewer, and the Veteran indicated that he did not want another hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of Justice to determine the current status of referral of a criminal investigation of the Veteran.  Request all available documents subject to release, and findings, if the grand jury has completed its work.  Notify the Veteran of any information obtained.  
 
2.  Determine the current status of all matters before VA pertinet to the Veteran.  Notify the Veteran of any information obtained.  The complete IG report and associated documents, including those cited in the SSOC should be associated with the record before the Board.

3.  Obtain a computerized list of all VA outpatient treatment visits, to include emergency treatment visits, from April 2008 to September 2011.  Review the evidence of record to verify whether there are any treatment reports which are not yet associated with the record.  Obtain a list of all prescriptions dispensed from April 2008 to September 2011.  

Afford the Veteran an opportunity to submit or identify any private (non-VA) clinical or non-clinical records relevant to his functioning from April 2008 to September 2011.  

4.  Review any additional evidence, and conduct any development required by information provided during this Remand.

5  Then, the AOJ should readjudicate the appealed claims.  If a benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


